Citation Nr: 0424829	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  03-13 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO) - which denied the veteran's petition 
to reopen his previously denied claim for service connection 
for PTSD.  The RO more recently confirmed and continued the 
denial in June 2002 after considering additional evidence and 
the Veterans Claims Assistance Act (VCAA).

In April 2004, to support his claim, the veteran and his wife 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge of the Board.  A transcript of that 
proceeding is of record.

For the reasons explained below, the Board is reopening the 
claim for service connection for PTSD.  Unfortunately, 
however, this claim must be further developed before a 
decision can be made on the merits.  So the claim is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.

FINDINGS OF FACT

1.  In November 1991, the RO denied the veteran's claim for 
service connection for PTSD because there was no diagnosis 
confirming he had the condition and because his alleged 
stressors in service had not been verified; in January 1992, 
the RO sent him a letter notifying him of that decision and 
apprising him of his procedural and appellate rights, and he 
did not file a timely appeal.

2.  Some of the additional evidence received since that 1991 
decision, however, indicates the veteran has PTSD and 
suggests it may be related to his service in the military - 
and, in particular, to the stressors alleged; so this 
additional evidence is so significant that it must be 
considered in order to fairly decide the merits of his claim.


CONCLUSIONS OF LAW

1.  The November 1991 decision denying the claim for service 
connection for PTSD is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).

2.  New and material evidence has been received since that 
November 1991 decision to reopen this claim.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2002); Anglin 
v. West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 11 
Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 
138 (1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV). See generally Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy," as established by 
recognized military combat citations or other official 
records.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see 
Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Zarycki v. Brown, 6 Vet. App. 
91 (1993).  If VA determines the veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, 
then his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain other objective 
information that corroborates his testimony or statements.  
See Zarycki, 6 Vet. App. at 98.

As mentioned, a November 1991 rating decision denied service 
connection for PTSD on the basis that the veteran had not 
been diagnosed with PTSD nor was a significant stressor 
found.  His service medical records (SMRs) were negative for 
any indications of symptoms or treatment of a psychiatric 
disorder.  He had been hospitalized since service, in August 
1991, for an addiction to Percocet.  And the discharge 
diagnoses were Percocet abuse, mixed substance abuse, and 
rule out PTSD.  An October 1991 VA examination diagnosed 
alcohol abuse, mixed substance abuse, and history of opiate 
dependence.  The psychiatric examiners stated there was no 
evidence to support a diagnosis of PTSD.

Since the veteran did not timely appeal the RO's November 
1991 decision, it is final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.200, 20.1103.  So this, in turn, means there 
must be new and material evidence since that decision to 
reopen his claim and warrant further consideration of it on a 
de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the RO's November 1991 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate them de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  And if the 
Board finds that no such evidence has been submitted, the 
analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id., at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
However, when determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

For claims, as here, filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that materiality contemplates evidence that 
"tend[s] to prove the merits of the claim as to each 
essential element that was a specified basis for the last 
final disallowance of the claim."  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996).  In the Hodge decision, however, the 
Federal Circuit Court noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a); and third, 
if the claim is well grounded, VA may proceed to evaluate the 
merits of the claim after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc) and Winters v. West, 
12 Vet. App. 203 (1999) (en banc).



Since, however, the well-grounded requirement has been 
totally eliminated by the VCAA, the Board need only consider 
whether new and material evidence has been submitted to 
reopen the claim and, if so, may proceed directly to 
adjudicate the claim on the full merits assuming the VCAA 
notice and duty to assist requirements have been satisfied.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Fossie v. West, 12 Vet. App. 1 (1998).

The VCAA, incidentally, has been codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  And 
the implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).

In December 1999, the veteran filed a petition at the RO to 
reopen his claim for service connection for PTSD.  And in 
support of his petition, he subsequently submitted VA 
outpatient treatment records from 1989 to 2002.  These 
records note diagnoses and treatment for PTSD.  In addition, 
the veteran submitted the report of a private mental status 
evaluation conducted in August 2002 by M.J.M., PhD, 
a psychologist then affiliated with Norwood Health Systems 
also containing a diagnosis of PTSD stemming from the 
veteran's Vietnam experiences.  M.J.M., PhD, who apparently 
now is affiliated with Advanced Psychological Services, more 
recently prepared another statement on the veteran's behalf, 
in May 2004, again diagnosing PTSD, indicating the veteran 
has had the condition for "many years," and pointing out 
that he also receives his regular weekly group therapy at the 
Wheeling Vet Center (records from that facility also are on 
file).  

The veteran claims, among other stressors, that he witnessed 
a sergeant being injured when an ammunition dump exploded.  
The RO confirmed that the sergeant named by the veteran was 
treated for a possible shoulder separation and possible 
concussion in April 1969, but there was no way to verify 
whether the veteran was actually present when the sergeant 
was injured.  The veteran's unit records noted that the most 
significant events pertaining to his unit were "promotions, 
demotions and transfers."



This additional evidence, received since the RO last denied 
the claim in November 1991, is particularly significant and 
new and material as this is the first competent medical 
evidence of record suggesting the veteran has PTSD as a 
consequence of his experiences in Vietnam.  The Board notes 
that the outpatient treatment records that diagnosed PTSD did 
not refer to a specific stressor that has been verified by 
the RO and the report from Norwood Health Systems noted a 
stressor wherein the veteran was involved in hand to hand 
combat, which also has not been verified.  But these records, 
if accepted as credible for the limited purpose of 
determining whether the claim should be reopened, indicate a 
temporal relationship of current PTSD to service in Vietnam, 
nonetheless, and the probative value of these statements, in 
relation to the other evidence of record perhaps against the 
claim, is not at issue when determining whether the 
additional evidence is new and material to the case.  Indeed, 
as alluded to earlier, the credibility of these statements 
supporting the claim is presumed as mandated by the holding 
in Justus.  Only once the claim is reopened may this be 
called into question.

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim for service connection 
for PTSD.  But as previously stated, while this evidence is 
sufficient to reopen the claim, it is insufficient to grant 
service connection.  So upon reopening the claim, additional 
development and another examination is needed to resolve this 
critical issue.  See 38 U.S.C.A. § 5103A(d) (West 2002).

As also briefly mentioned earlier, on November 9, 2000, the 
President signed into law the VCAA.  And although § 3.156 was 
revised as a consequence and contains a slightly different 
definition of what constitutes new and material evidence, 
this change only applies to petitions to reopen that were 
filed on or after August 29, 2001.  The veteran petitioned 
the RO to reopen his claim in December 1999, years prior to 
this delimiting date, and that is why his case was considered 
under the former regulation.  Moreover, since the Board is 
reopening the claim and ordering further development of it 
before actually making a decision on the merits, any further 
discussion of the VCAA's duty to notify and assist provisions 
would be a bit premature at this juncture, until the RO has 
had an opportunity to complete the development requested and 
reconsider the additional evidence submitted in support of 
the claim and make a determination on whether it favorably 
affects the merits.


ORDER

As new and material evidence has been received, the claim for 
service connection for PTSD is reopened.  The appeal is 
allowed to this extent, and this extent only, subject to the 
further development discussed below.


REMAND

Since new and material evidence has been received, VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 2002).  "In a 
claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i) 
(2003).  An examination is needed to determine whether it is 
just as likely as not the veteran has PTSD (because, at 
present, there are several conflicting opinions concerning 
this).  And if it is determined that he has PTSD (i.e., a 50 
percent or greater probability), then an opinion also is 
needed concerning whether it is just as likely as not that 
his PTSD is related to his service in the military during the 
Vietnam era - and, in particular, to a confirmed stressor.

As well, the duty to assist requires that VA make reasonable 
efforts to obtain relevant records that the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A.§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  Specifically, the veteran recently noted during his 
April 2004 videoconference hearing that he has applied for 
Social Security Administration (SSA) disability benefits.  So 
these additional records must be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); see also Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

Finally, although the veteran has received a diagnosis of 
PTSD stemming from his alleged Vietnam experiences, these 
experiences have not been independently verified.  The only 
experience that has been verified is the injury to a sergeant 
presumably due to an ammunition dump explosion.  The RO 
already has requested that the veteran furnish a list of his 
claimed in-service stressor events, however, his response did 
not include the experiences for which he was diagnosed with 
PTSD.  He therefore should be provided another opportunity to 
submit the information (the names, places and dates, etc.) to 
enable the RO to verify these incidents.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a psychiatric 
disorder, including PTSD, since 2002.  
Explain to him this only refers to 
records of treatment that are not already 
on file.  With his authorization, obtain 
records from each health care provider he 
identifies.  

2.  Also ask the veteran to provide a 
detailed statement discussing his alleged 
stressful incidents in service or 
stressors (to include specific names, 
places and dates) that have been 
identified in connection with his claimed 
PTSD.  He should be informed of his 
personal responsibility and critical need 
to provide this information to support 
his claim.  This includes any helpful 
information such as a statements from 
fellow servicemen who witnessed the 
incidents.



3.  As well, ask the veteran whether he 
is receiving SSA disability benefits (he 
indicated during his recent 
videoconference hearing in April 2004 
that he had filed an application).  If 
there are records located at the SSA, 
obtain them, including a copy of the 
decision concerning his claim, any 
hearing transcripts, etc.

4.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107, are fully 
complied with and satisfied.

5.  If it is determined the veteran did 
not engage in combat with the enemy in 
Vietnam, or that his alleged stressor is 
not combat related, then attempt to 
verify his purported stressors in service 
by all appropriate means.

6.  Prepare a list of the stressors that 
were confirmed or, if applicable, those 
presumed to be credible if the veteran 
engaged in combat and his stressors are 
combat related.

7.  After the above development has been 
completed, schedule the veteran for a VA 
psychiatric examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not that he has 
PTSD due to a confirmed stressor(s).  
Notify the examiner that only those 
stressors that were confirmed, or 
otherwise presumed confirmed, are to be 
considered.  If PTSD is diagnosed, the 
examiner must specify what specific 
stressor was the basis of the diagnosis.  
Also ask that he/she discuss the 
rationale for their medical opinion based 
on a review of the relevant evidence in 
the claims file, including a complete 
copy of this remand.

8.  Then readjudicate (on a de novo 
basis) the veteran's claim for service 
connection for PTSD.  If benefits are not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) that 
contains a summary of the relevant 
evidence submitted since the last SSOC 
issued in July 2003, and give them time 
to respond to it.

The case should then be returned to the Board, if otherwise 
in order.  The purposes of this REMAND are to further develop 
the record and to accord the veteran due process of law.  By 
this REMAND, the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



